Title: From Thomas Jefferson to E. Copeland, Jr., 18 December 1824
From: Jefferson, Thomas
To: Copeland, E., Jr.


Sir
Monticello
Dec. 18. 24.
I recd yesterday from mr Dearborne Collector of Boston information of the arrival of the residue of my wines from messrs Dodge & Oxnard at that port consigned to him, and the invoice for them also amounting to 277 fr–80 Cmes and I have this day desired my Correspdt of Richmond to remit you 52. D 10 c the equivalent at par. any incorrectness on acct of exchange is open to correction. I salute you with respectTh:J.